Exhibit 99.1 Sapphire Stripe Holdings, Inc. and Subsidiaries Index to Condensed Consolidated Financial Statements (Unaudited) Page Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2016 and 20151 Condensed Consolidated Statements of Operations for the Nine months ended September 30, 2016 and 20152 Condensed Consolidated Statements of Comprehensive Loss for the Nine months ended September 30, 2016 and 20153 Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2016 and 20154 Notes to Condensed Consolidated Financial Statements5 Sapphire Stripe Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands, except for share information) (Unaudited) September 30,2016 December 31, 2015 Assets Current: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $26 at September 30, 2016 and December 31, 2015 Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred charges and other assets Acquired intangible assets, net Goodwill Total assets $ $ Liabilities and Stockholders’ (Deficit) Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of deferred revenue Other current liabilities Short-term debt Total current liabilities Long-term debt - Deferred revenue, net of current portion Deferred taxes Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders’ (deficit) equity: Series A Preferred Stock, $10 stated value – authorized 6,000,000 shares, issued and outstanding 4,195,007 Common stock, $0.001 par value – authorized 45,600,000 shares, issued and outstanding 41,128,835 and 41,056,835 shares 41 41 Additional paid-in capital Accumulated other comprehensive loss Accumulated deficit Total stockholders’ (deficit) equity (63) Total liabilities and stockholders’ (deficit) equity $ $ See notes to consolidated financial statements. 1 Sapphire Stripe Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited - in thousands) Nine months ended September 30, Revenues: Recurring $ $ Services License Total revenues Operating expenses: Cost of recurring revenue Cost of services Cost of third-party technology Amortization of intangible assets Sales and marketing Research and development General and administrative Depreciation Total operating expenses Loss from operations Interest expense Other expense Net loss before income tax provision Income tax expense Net loss $ $ See notes to consolidated financial statements. 2 Sapphire Stripe Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Loss (Unaudited - in thousands) Nine months ended September 30, Net loss $ $ Foreign currency translation adjustment 2 1 Comprehensive loss $ See notes to consolidated financial statements. 3 Sapphire Stripe Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - in thousands) Nine months ended September 30, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Share-based compensation expense Deferred taxes Amortization of debt issuance costs 16 15 Changes in operating assets and liabilities: Accounts receivable Prepaid expense and other current assets Accounts payable Accrued expenses and other liabilities Deferred revenue Other liabilities 83 Other assets 38 - Net cash (used in) provided by operating activities Cash flows from investing activities: Purchases of property and equipment Net cash used in investing activities Cash flows from financing activities: Proceeds from bank borrowing - Payments on bank debt Exercises of stock options 6 6 Payments on capital lease obligations - Payments of debt issuance costs - Net cash (used in) provided by financing activities Net decrease in cash and cash equivalents (1,342) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ See notes to consolidated financial statements. 4 Sapphire Stripe Holdings, Inc. and Subsidiaries Condensed Notes to Consolidated Financial Statements (Unaudited - Table Amounts in Thousands, Except Share and per share Data) 1. Description of Business Sapphire Stripe Holdings, Inc., a Delaware Corporation (“the Company”) was incorporated on June 25, 2009, at which time it became the parent company of Revitas, Inc. pursuant to a merger. The majority owner of the Company is LLR Partners, Inc., a private equity firm. For purposes of these financial statements, the Company and Revitas are considered a single entity. The Company provides software solutions and related professional services that allow customers to manage their contract-based, business-to-business relationships through the entirety of the contract management lifecycle. Historically, the Company’s primary customer base has included parties involved in the sale and distribution of pharmaceutical and other healthcare products, including manufacturers, purchasers, groups of purchasers and distributors. The Company also markets a few of its product offerings to large-sized companies (with annual revenues exceeding $500 million) in other industries. On January 5, 2017, the Company was acquired by Model N, Inc. 2. Significant Accounting Policies The Company’s financial statements reflect the application of accounting policies as described below and elsewhere in these notes to financial statements. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Revitas Technologies Private Limited which is based in India and Revitas International Limited which is based in the United Kingdom. All significant intercompany transactions and accounts have been eliminated in consolidation. Basis for Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (U.S. GAAP) and applicable rules. Certain information and note disclosures normally included in the financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the audited annual financial statements at December 31, 2015. There have been no changes in the significant accounting policies from those that were disclosed in the audited consolidated financial statements for the fiscal year ended December 31, 2015. In the opinion of management, the unaudited interim consolidated financial statements include all the normal recurring adjustments necessary to present fairly the condensed consolidated financial statements. The results of operations for the nine months ended September 30, 2016 and 2015 were not necessarily indicative of the operating results for the full fiscal year or any future periods. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Major assets and liabilities that are subject to estimates include allowance for doubtful accounts, goodwill and other intangible assets, deferred tax assets and liabilities and certain accrued and contingent liabilities. 5 Sapphire Stripe Holdings, Inc. and Subsidiaries Condensed Notes to Consolidated Financial Statements (Unaudited - Table Amounts in Thousands, Except Share and per share Data) Revenue Recognition The Company reports revenues in three revenue categories – Recurring, Services and License. Recurring revenue consists of (i) fees generated from the provision of maintenance, support, and cloud hosting services and (ii) subscription revenues. Services revenue is comprised of professional service and training fees and related reimbursable out-of-pocket expenses. License revenue consists of non-recurring license fees generated from perpetual license agreements.
